EXHIBIT 10.2

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

The Employment Agreement, by and between Electro Rent Corporation, a California
corporation, (the “Company”) and Steven Markheim (the “Executive”), dated
October 31, 2005 (the “Agreement”), is hereby clarified and supplemented as set
forth below by this first amendment to the Agreement (the “Amendment”). This
Amendment is effective as of August , 2012 (the “Effective Date”). Capitalized
terms not otherwise defined in this Amendment are given the meanings ascribed to
such terms in the Agreement.

RECITALS

WHEREAS, the Agreement provides for accelerated vesting of equity compensation
awards under its Section 5.2.1 and the parties wish to clarify that all such
unvested equity compensation awards are covered by this provision;

WHEREAS, the Agreement provided for alternative timing with respect to
post-employment payments under its Sections 5.2.1 and 5.2.2 and the parties wish
to clarify the timing of any such payments and the predicate conditions to any
such post-employment payments;

WHEREAS, the Agreement provides that the Executive may resign for Good Reason
and the parties wish to clarify the process through which such resignation can
occur;

WHEREAS, the Agreement provides that none of the terms or provisions of the
Agreement shall be modified, waived, amended or terminated, except by a written
instrument signed by the parties; and

WHEREAS, the parties agree that this Amendment is not a material amendment or
material modification to the Agreement but rather is just a clarification of
certain provisions of the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and Executive, intending to be legally bound, hereby agree as follows:

1. Accelerated Vesting of Equity Compensation Awards. In order to clarify that
all equity compensation awards are eligible for accelerated vesting under
Section 5.2.1, the following clause in Section 5.2.1 of the Agreement,

(2) the vesting of all of Executive’s options granted by the Company shall be
immediately accelerated.,

 

1



--------------------------------------------------------------------------------

shall be entirely restated to read as follows:

(2) the vesting of all of Executive’s then-outstanding unvested equity
compensation awards granted by the Company (including without limitation any
stock options or restricted stock units) shall be immediately accelerated.

2. Timing of Payments and Conditions to Payments. In order to clarify the timing
of certain payments and benefits under Sections 5.2.1 and 5.2.2 and the
conditions affecting such payments and benefits, the following revisions are
applicable to Sections 5.2.1, 5.2.2 and 5.4 of the Agreement.

(i) The following clause in Section 5.2.1 of the Agreement,

Executive shall be entitled to receive as a severance payment two times
Executive’s Base Salary in effect at that time, payable, at the Company’s
option, either (i) in monthly installments over two years or (ii) as one
accelerated lump sum as soon as practically possible, with an appropriate
discount to reflect such acceleration,

shall be entirely restated to read as follows:

Executive shall be entitled to receive as a severance payment two times
Executive’s Base Salary in effect at that time, payable as one lump sum on the
60th day after Executive’s termination of employment

(ii) The following clause in Section 5.2.2 of the Agreement,

Executive shall be entitled to receive as a severance payment an amount equal to
one year of Base Salary in effect at that time, payable, at the Company’s
option, either (i) in monthly installments over one year or (ii) as one
accelerated lump sum as soon as practically possible, with an appropriate
discount to reflect such acceleration.

shall be entirely restated to read as follows:

Executive shall be entitled to receive as a severance payment one times
Executive’s Base Salary in effect at that time, payable as one lump sum on the
60th day after Executive’s termination of employment.

(iii) The following clause in Section 5.4 of the Agreement,

and the Company may require that Executive will sign a reasonable release to
that effect as a condition to any severance payments.,

shall be entirely restated to read as follows:

and the Company shall require as a condition of payment that (a) the Executive
deliver to the Company (on or within 45 days after his termination

 

2



--------------------------------------------------------------------------------

of employment) a signed and dated reasonable release of all claims against the
Company and its affiliates, in a form prescribed by the Company (“Release”) and
(b) Executive not revoke such Release and (c) Executive remain in full
compliance with the terms of the Release.

3. Good Reason Process. In order to clarify the process for effecting a Good
Reason resignation, the following clause in the definition of Good Reason in the
Agreement,

and in each case such matter continues for more than ten (10) days after written
notice from Executive (except in the case of a willful breach, which shall
require no warning).,

shall be entirely restated to read as follows:

and in each case Executive must provide the Company with written notice within
ninety (90) days of the initial existence of the purported Good Reason event and
such notice must describe in detail the basis and underlying facts supporting
Executive’s belief that a Good Reason event has occurred (the “Good Reason
Notice”). After its receipt of the Good Reason Notice, the Company shall then
have thirty (30) days to cure or remedy the alleged Good Reason event.
Executive’s resignation for Good Reason can only be effective if the Company has
not cured or remedied the Good Reason event within thirty (30) days after the
Company’s receipt of the Good Reason Notice and if Executive actually resigns
his employment for Good Reason within sixty (60) days after the expiration of
the foregoing thirty (30) day cure/remedy period.

4. Title. In order to reflect Executive’s current job title, the following
sentence in Section 1 of the Agreement,

Executive shall be employed as Electro Rent’s Vice President, Administration and
Secretary, with the duties and responsibilities commensurate with his position
as may be assigned by Electro Rent.,

shall be entirely restated to read as follows:

Executive shall be employed as Electro Rent’s President and Chief Operating
Officer, with the duties and responsibilities commensurate with his position as
may be assigned by Electro Rent.

5. Governing Law. This Amendment shall be interpreted, construed and enforced in
accordance with the laws of the State of California.

6. No Other Modification. Except as provided above in this Amendment, all terms,
provisions, covenants and conditions in the Agreement shall remain in full force
and effect and shall not be affected by this Amendment.

 

3



--------------------------------------------------------------------------------

7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall be taken
together and deemed to be one instrument.

IN WITNESS WHEREOF, the parties hereby execute this First Amendment to the
Agreement as of the Effective Date.

 

ELECTRO RENT CORPORATION       By:   

/s/ Daniel Greenberg

     

/s/ Steven Markheim

Name:    Daniel Greenberg       Steven Markheim Title:    Chief Executive
Officer      

 

4